DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In the interview dated 06/25/2021 Applicant orally waived First Action Interview Office Action and Requested to Enter the Proposed Amendment dated 05/28/2021. The office is entering the reply dated 05/28/2021.

The amendment and/or arguments submitted on 05/28/2021 is/are being considered by the examiner.
Claims 1-4, 6-9 are pending:
Claims 5 are canceled


Response to Arguments
	The office notes that 35 USC 112f was discussed as not being invoked in the prior office action in the interest of providing the applied claim interpretation clearly on the record.

Applicant’s arguments and/or amendments, with respect to 35 USC 112b rejections have been fully considered and are persuasive.  The 35 USC 112b rejections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 112a rejections have been fully considered and are persuasive.  The 35 USC 112a rejections of record has been withdrawn. 



Applicant’s arguments and/or amendments, with respect to 35 USC 103 art rejections have been fully considered and are persuasive.  The 35 USC 103 art rejections of record has been withdrawn. 


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/05/2021 is/are being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8
L1-2, limitation “wherein the current is predetermined, at least in part, by a resistance of the SMA.” fails to comply with the written description requirement, as the cited limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the current being predetermined in part or at all by the resistance of the SMA; as the closest support identified by the office comes from Para60 which states that the current from source 880 may be controlled based on a resistance of SMA 442, however this does not support any determination performed at an earlier time/date that would be required by the language of “predetermined”, as Para60 implies that the current is dynamically adjusted based on an instant temperature and/or resistance of the SMA.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 

Claim 1-4, 6, 8-9, as best understood in light of the 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Maclean (US 5,662,294), in view of Anderson (US 6,832,478) and Taylor (US 3,695,778).
Claim 1
Maclean discloses:
“A variable stiffness aerostructure (best seen Fig1-7, blade 50/10; abstract), comprising: 
a shape memory alloy (SMA tendons 16) (SMA) electrically isolated from the variable stiffness aerostructure (abstract; Fig4/7 circuit diagrams, SMA tendons 16 only electrically connected to electric components shown), the SMA configured to be coupled to a current source (Fig4/7, power supply 26), wherein the SMA increases a stiffness of the variable stiffness aerostructure in response to an increase in a current being supplied from the current source (functional limitation. abstract; Fig1-7); …
…”
The above noted limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Maclean further discloses (C1L53-56, C5L58-64) that the facesheet 58/12 is bonded honeycomb core 53/14 using a silicon rubber based adhesive. 
However Maclean is silent to this electrical isolating bond being a grown oxide on the SMA or a diffusion bond between the SMA and the variable stiffness aerostrucutre. Maclean is further silent as to the particular interface between SMA tendons 16 and topsheet 12 in which the SMA is imbedded.
Anderson teaches (Abstact, C2L22-36,53-67, C3L24-38) that it is known to coat SMA actuators with insulating oxides in order to electrically isolate the SMA actuators from surrounding structure.
Taylor teaches (Abstract, C1L45-58) that adhesives and diffusion bonding are known art alternatives to providing an attachment between a composite outer layer of a turbine blade and center core of a turbine blade.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Anderson to coat the SMA actuators of Maclean with insulating oxides in order to electrically isolate the SMA actuators from surrounding structure in order to ensure that the proper electrical flow in the structure as compared to the disclosed circuit diagrams of Maclean, and to modify the silicon rubber adhesive bond of Maclean with a diffusion bond, as Taylor teaches that adhesives and diffusion bonding are known art alternatives to providing an attachment between a composite outer layer of a turbine blade and center core of a turbine blade, and such a modification to Maclean would be a simple substitution of one art recognized bonding solution for another art recognized bonding solution.
Claim 2
The modified arrangement of Maclean by the teachings of Anderson and Taylor, discloses: “The variable stiffness aerostructure of claim 1, wherein the variable stiffness aerostructure comprises an airfoil extending from a leading edge to a trailing edge and extending from a root to a tip (Maclean: best seen Fig2/6, leading edge and trailing edge best seen Fig6, extension is span direction best seen Fig2).”
Claim 3
The modified arrangement of Maclean by the teachings of Anderson and Taylor, discloses: “The variable stiffness aerostructure of claim 1, wherein the SMA comprises an outer surface defining at least a portion of the variable stiffness aerostructure (Maclean: best seen Fig2/3/6, facesheet 58/12 has embedded SMA tendons 16, and an outer surface of facesheet 58/12 defines a portion of the blade 50/10).”
Claim 4
The modified arrangement of Maclean by the teachings of Anderson and Taylor, discloses: “The variable stiffness aerostructure of claim 1, wherein the SMA comprises at least one of a wire or a sheet extending through an inner portion of the variable stiffness aerostructure (Maclean: best seen Fig2/6, SMA tendons extend within blade 50/10).”
Claim 6
The modified arrangement of Maclean by the teachings of Anderson and Taylor, discloses: “The variable stiffness aerostructure of claim 1, wherein the SMA changes a geometry of the variable stiffness aerostructure in response to an increase in the current being supplied from the current source (functional limitation. Maclean: Abstract; Fig1/5A-D/7).”
The above noted limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Claim 8
The modified arrangement of Maclean by the teachings of Anderson and Taylor, discloses: “The variable stiffness aerostructure of claim 1, wherein the current is pre-determined, at least in part, by a resistance of the SMA (functional limitation. Maclean: Abstract, C1L53-C2L4; Fig1-7, SMA tendons 16 are heated due to current which implicitly is based on the resistance of the SMA tendons 16, further the circuit diagrams use the symbol of a resistor for SMA tendons 16, a physical part has a resistance that preselects current bounds implicitly by the part being destroyed when the physically possible current is exceeded).”
The above noted limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Claim 9
The modified arrangement of Maclean by the teachings of Anderson and Taylor, discloses: “The variable stiffness aerostructure of claim 1, wherein the increase in the current is configured to change a modulus of the variable stiffness aerostructure (Maclean: best seen Fig1; Abstract, C3L1-10).”

Claim 7, as best understood in light of the 112 issues above is/are rejected under 35 U.S.C. 103 as being unpatentable over Maclean in view of Anderson, Taylor, and Swedowicz (US 9,963,988).
Claim 7
The modified arrangement of Maclean by the teachings of Anderson and Taylor, discloses the arrangement of Claim 1.
Maclean further discloses (C7L1-22) that the temperature of the SMA tendons is determined based on position and voltage readings in order to ensure that the arrangement stays within design specifications.
Maclean is silent to the application of a particular temperature sensor.
Swedowicz teaches (C8L51-56; Fig10, temperature sensor 40, SMAs A/B/C) that it is known to use temperature sensors to control the activation / electric current heating of SMAs, and to place the temperature sensors close to the corresponding SMAs.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a temperature sensor to the blade arrangement of Maclean in order to have the advantages of simplify and/or an additional safety check to the control system that controls the supplied current to the SMA tendons of Maclean by directly measuring the temperature of the structure within the blade of Maclean, as Swedowicz teaches that it is known in the art to use temperature sensors to control the activation / electric current heating of SMAs, and to place the temperature sensors close to the corresponding SMAs


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093.  The examiner can normally be reached on M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747